IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00126-CR

GAVIN DANIAR SNOW,
                                                       Appellant
v.

THE STATE OF TEXAS,
                                                       Appellee



                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 14,898


                        ORDER ON REHEARING


      Appellant’s motion for rehearing is denied.

                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 2, 2019
Do not publish